          Case 20-35226 Document 42 Filed in TXSB on 11/02/20 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                       SOUTHERN DISTRICT OF TEXAS


                                       MOTION AND ORDER
                                   FOR ADMISSION PRO HAC VICE

          Division          Houston                 Main Case Number           20-35226 (DRJ)

           Debtor           In re: CBL & Associates Properties, Inc., et al.

This lawyer, who is admitted to the State Bar of New York:

                        Name                            Anthony P. Marzocca
                        Firm                            Weil, Gotshal & Manges LLP
                        Street                          767 Fifth Avenue
                  City & Zip Code                       New York, New York 10153
                     Telephone                          (212) 310-8000
                        Email                           Anthony.Marzocca@weil.com
              Licensed: State & Number                  New York/5412473


Seeks to appear as the attorney for this party:

                       CBL & Associates Properties, Inc. and Its Debtor Affiliates


 Dated: November 2, 2020                 Signed: /s/ Anthony P. Marzocca




 COURT USE ONLY: The applicant’s state bar reports their status as:                             .



 Dated:                                  Signed:
                                                         Deputy Clerk


                                                    Order


                                   This lawyer is admitted pro hac vice.


Dated:
                                                          United States Bankruptcy Judge
